In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                   Filed: May 15, 2015
                                  [Not to be published]

***********************
TIMOTHY STEINRUCK on behalf of *
E.J.S., decedent,                      *             No. 14-772V
                                       *
                    Petitioner,        *             Special Master Dorsey
v.                                     *
                                       *             Dismissal; Hep A; DTap; HIB;
                                       *             Death.
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
***********************
Anne C. Toale, Maglio Christopher & Toale, P.C., Sarasota, FL for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC for respondent.

                                          DECISION1

       On August 25, 2014, petitioner filed a petition on behalf of his minor son, E.J.S.,
for Vaccine Compensation in the National Vaccine Injury Compensation Program [“the
Program”].2 Petitioner alleged that E.J.S. died as a result of receiving DTaP, HIB, and
Hepatitis A vaccines on December 18, 2012. Petition at ¶ 3, 6. The information in the
record, however, does not show entitlement to an award under the Program. On May 13,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to delete medical or other information, that satisfies
the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa
of the Act.
                                                 1
2015, petitioner moved for a decision dismissing his petition, stating: “an investigation of
the facts and science supporting his case has demonstrated that petitioner will be unable to
prove that E.J.S. is entitled to compensation in the Vaccine Program.” Pet. Mot. Dismissing
the Petition at ¶ 1.

       To receive compensation under the Program, petitioner must prove either 1) that the
minor child suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury
Table—corresponding to one or more of his vaccinations, or 2) that he suffered an injury
that was actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). An examination
of the record did not uncover any evidence that E.J.S suffered a “Table Injury.” Further,
the record does not contain persuasive evidence indicating that E.J.S.’s death was caused
by the one, or a combination of, the vaccines at issue. On autopsy, the medical examiner
determined E.J.S.’s cause of death to be “[s]udden unexpected death in the setting of
Influenza Virus Type A infection.” Pet. Ex. 2 at 7.

       Under the Act, petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records
or by the opinion of a competent physician. § 13(a)(1). In this case, because there are
insufficient medical records supporting petitioner’s claim, a medical expert opinion must
be offered in support. Petitioner, however, has offered no such opinion that supports a
finding of entitlement.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that E.J.S. suffered a “Table Injury” or that the minor’s death was
“actually caused” by a vaccination. Thus, this case is dismissed for insufficient proof.
The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                          s/ Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Special Master




                                             2